December 13, 2011 EDGAR United States Securities and Exchange Commission Judiciary Plaza treet, N.E. Washington, D.C. 20549 Re: Form N-CSR John Hancock Bank and Thrift Opportunity Fund (the “Registrant”) File Nos. 811-8568 Ladies and Gentlemen: Enclosed herewith for filing pursuant to the Investment Company Act of 1940 and the Securities Exchange Act of 1934 is the Registrant’s Form N-CSR filing for the period ending October 31, 2011. If you have any questions or comments regarding this filing, please contact the undersigned at (617) 663-4497. Sincerely, /s/ Salvatore Schiavone Salvatore Schiavone Treasurer
